Citation Nr: 1533727	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-21 565	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, psychosis, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, psychosis, PTSD, schizophrenia, schizoaffective disorder, major depressive disorder, generalized anxiety disorder, and dysthymia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from February 2000 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction rests with the VA RO in Waco, Texas, from which the appeal was certified.

The Board notes that separate claims by the Veteran for entitlement to service connection for dysthymia, major depressive disorder, and generalized anxiety disorder, were separately adjudicated and denied by the Waco RO in a February 2012 rating decision.  However, the scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim should encompass all mental health diagnoses made during the pendency of the appeal, and has recharacterized the Veteran's claim as shown on the title page to better reflect the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A January 2008 rating decision denied entitlement to service connection for an acquired psychiatric disorder, specifically bipolar disorder, psychosis, and PTSD, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final January 2008 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 (2014)]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not submit any new and material evidence within the year following the January 2008 rating decision denying his claim for entitlement to service connection for an acquired psychiatric disorder, nor did he file a timely appeal.  Therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In a November 2009 rating decision, the RO declined to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the January 2008 denial of the Veteran's acquired psychiatric disorder claim was the RO's finding there was no evidence of a PTSD diagnosis or that any acquired psychiatric disability was related to or caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 2008 rating decision that addresses the bases for the denial or provides another theory  of entitlement.

The evidence of record in January 2008 with respect to the Veteran's service-connection claim for an acquired psychiatric disorder consisted of some service treatment records, post-service treatment records, and lay statements.  Since that time the Veteran has submitted additional medical records and lay statements regarding the status and onset of his acquired psychiatric disorder(s) and new VA examinations have been obtained.  This evidence is new in that it was not of record in January 2008, and it is material in that addresses missing elements of the claim, specifically whether the Veteran may have an acquired psychiatric disorder related to his active duty service.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been received, and the claim, to this extent only, is granted.  See Justus, 3 Vet. App. at 512-13.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened and, to that extent, the claim is granted.


REMAND

The Veteran underwent VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disorder in December 2010 and April 2012.  Both examiners opined that a diagnosis of PTSD was not supported, but diagnosed schizoaffective disorder.  However, neither examiner provided an opinion as to the etiology of schizoaffective disorder or any other acquired psychiatric disorder diagnosed during the pendency of the appeal.  As such, the Board finds that remand is warranted in order to obtain an additional VA examination and opinion regarding the etiology of any acquired psychiatric disorders.  Additionally, the VA examiner must specifically address all diagnoses of record during the pendency of the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Board also notes that the RO has not made an attempt to verify the Veteran's purported PTSD stressors through the Joint Services Records Research Center (JSRRC).  Although VA examiners did not diagnose PTSD, the record does show a diagnosis of PTSD during the pendency of the appeal and the Veteran has provided information regarding stressors which he purportedly witnessed during active duty, including a shooting in South Korea and the stabbing of a soldier in Bosnia.  As such, the Board finds the RO must forward the Veteran's stressor information to the JSRRC to attempt to corroborate all of the Veteran's reported in-service stressors.  

Furthermore, the Board notes that the RO made a formal finding of the unavailability of service medical records for the Veteran's second period of active duty service, from February 2000 to April 2001.  However, the RO contacted the Adjutant General for Mississippi in order to obtain the records, but it appears that the Veteran served in the Texas Army National Guard.  As such, upon remand the RO must contact the Adjutant General for Texas and attempt to obtain the Veteran's outstanding service medical records.

Additionally, upon review of the Veteran's claims file, it appears that he may have received compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain VA treatment records dated from November 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Obtain and associate with the record the Veteran's complete service treatment records, particularly from his second period of active duty service, from February 2000 to April 2011.  The RO must contact the Adjutant General for Texas and any other appropriate authority.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. 
§ 3.159(e) (2014) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

3.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

4.  Take all appropriate steps to verify the Veteran's claimed stressors, to include those noted in the Veteran's private treatment records.  Forward a copy of the Veteran's available military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

5.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability, to include bipolar disorder, psychosis, PTSD, schizophrenia, schizoaffective disorder, major depressive disorder, generalized anxiety disorder, and dysthymia.  If necessary, schedule separate examinations to address PTSD and acquired psychiatric disorders other than PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include service treatment records, VA treatment records, private treatment records, any SSA records, and lay statements, the examiner(s) should render any relevant diagnoses pertaining to an acquired psychiatric disability.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-5 criteria are not met.  For each diagnosed acquired psychiatric disability, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability had its onset during active duty, manifested to a compensable degree within one year following active duty, or is otherwise related to active duty.  

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  
If any of the Veteran's stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

6.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, psychosis, PTSD, schizophrenia, schizoaffective disorder, major depressive disorder, generalized anxiety disorder, and dysthymia.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


